Motion for stay granted insofar as to continue the stay contained in the order to show cause, dated January 22, 1960, pending the hearing and determination of the appeals, on condition that the defendants-appellants procure the records on appeal and appellants’ points to be served and filed on or before March 1, 1960, with notice of argument for the April 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Yalente, JJ.